A condition that the devisee shall not rent part of the property may be lawfully imposed on the devise of a life estate. (De Peyster v. Michael, 6 N. Y. 467, 491-492; Oliver v. Wells, 254 N. Y. 451.) There was sufficient evidence before the Surrogate to justify the finding that decedent received the moneys advanced by petitioner as loans (Bogert v. Morse, 1 N. Y. 377), except as to claim “ #5 ”, which should have been disallowed. Interest should have been allowed on the claims from the date of death rather than from the date of presentation of the claims. (Matter of Manchester, 279 App. Div. 254.) Present — Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ.